Case 18-70150-wlh                 Doc 81         Filed 09/17/20 Entered 09/17/20 14:55:31                                   Desc Main
                                                 Document      Page 1 of 3


B 210A (Form 210A) (12/09)

                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION


 IN RE:
 CLAIRE SIMONETTE                                                            CASE NO. 18-70150-WLH
 ALEXANDER-DOWELL                                                            CHAPTER 13
               DEBTOR



                           TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001 (e)(2), Fed. R. Bankr. P., of the transfer, other than
for security, of the claim referenced in this evidence and notice.


 SN Servicing Corporation for Igloo Series IV Trust                             Nationstar Mortgage LLC d/b/a Mr. Cooper
                Name of Transferee                                                         Name of Transferor

 Name and Address where notices of transferee should
 be sent:                                                                   Court Claim # (if known): 10
 SN Servicing Corporation                                                   Amount of Claim: $199,204.25
 323 Fifth St                                                               Date Claim Filed: February 11, 2019
 Eureka, CA 95501
 Phone: (800) 603-0836                                                      Last Four Digits of Acct#: 6079
 Last Four Digits of Acct #: 1278

Name and Address where transferee payments should be sent (if different from above):
 SN Servicing Corporation
 323 5th Street
 Eureka, CA 95501
 Phone: (800) 603-0836
 Last Four Digits of Acct #: 1278

I declare under penalty of perjury that the information provided in this notice is true and correct to the best
of my knowledge and belief.

 By: Travis Menk                                                           Date: September 17, 2020
 Bar No.: 632610
 Transferee/Transferee’s Agent

     Penalty for making a false statement: Fine of up to $500,000.00 or imprisonment for up to 5 years or both. 18 U.S.C. §§ 152 & 3571.
Case 18-70150-wlh        Doc 81     Filed 09/17/20 Entered 09/17/20 14:55:31              Desc Main
                                    Document      Page 2 of 3



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


 IN RE:
 CLAIRE SIMONETTE                                       CASE NO. 18-70150-WLH
 ALEXANDER-DOWELL                                       CHAPTER 13
               DEBTOR



                                 CERTIFICATE OF SERVICE

        This is to certify that I have on this day electronically filed the foregoing Transfer Of Claim
Other Than For Security using the Bankruptcy Court’s Electronic Case Filing program, which
sends a notice of this document and an accompanying link to this document to the following parties
who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Nancy J. Whaley
Suite 120
303 Peachtree Center Avenue
Atlanta, GA 30303
Chapter 13 Trustee

 Karen King, Esq.
 King & King Law LLC
 215 Pryor Street SW
 Atlanta, GA 30303
 Counsel for Debtor

 Ryan J. Williams
 Nancy J. Whaley
 Standing Chapter 13 Trustee
 303 Peachtree Center Avenue
 Suite 120
 Atlanta, GA 30303


        I further certify that on this day I caused a copy of this document to be served via United
States first class mail, with adequate postage prepaid, on the following parties set forth below at
the address shown for each:
Case 18-70150-wlh     Doc 81    Filed 09/17/20 Entered 09/17/20 14:55:31   Desc Main
                                Document      Page 3 of 3



 CLAIRE SIMONETTE ALEXANDER-
 DOWELL
 3548 ROSEBUD PARK COURT
 SNELLVILLE, GA 30039
 Debtor


This 17th Day of September, 2020.

                                        /s/ Travis Menk
                                        Travis Menk
                                        (Bar No. 632610)
                                        Attorney for Creditor
                                        BROCK & SCOTT, PLLC
                                        8757 Red Oak Blvd., Suite 150
                                        Charlotte, NC 28217
                                        Telephone: 704-369-0676
                                        Facsimile: 704-369-0760
                                        E-Mail: GABKR@BrockandScott.com
